UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-2307



BRUCE KING,

                                              Plaintiff - Appellant,
          versus


UNITED STATES POSTAL SERVICE,

                                              Defendant - Appellee,
          and


AMERICAN POSTAL WORKERS UNION,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
4107-L)


Submitted:    April 20, 2000                  Decided:   May 1, 2000


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Strouse, Columbia, Maryland, for Appellant.      Lynne A.
Battaglia, United States Attorney, Larry D. Adams, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce King appeals the district court’s order granting summary

judgment to Defendants in this action arising from his termination

from employment. We have reviewed the briefs, the district court’s

opinion, and the other materials before the court.   Finding no re-

versible error, we affirm on the reasoning of the district court.

See King v. United States Postal Serv., No. CA-98-4107-L (D. Md.

Aug. 17, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 13, 1999, the district court’s record shows that it was
entered on the docket sheet on August 17, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2